Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 1 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 2 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 3 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 4 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 5 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 6 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 7 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 8 of 10
Case 17-33664-CMG   Doc 55    Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                             Document     Page 9 of 10
Case 17-33664-CMG   Doc 55 Filed 09/02/20 Entered 09/02/20 10:16:09   Desc Main
                          Document     Page 10 of 10
